DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The latest amendment (January 24, 2022) is not in proper format. Relative the patented claims, all deletions should be in single brackets and all additions should be underlined. Applicant can show changes relative to the previous set of claims in the remarks, but the listing of the claims should have all claims the are not in the patent completely underlined (since the claim is new relative to the patent, it cannot have a deletion). See MPEP 1453.

Application Data Sheet 
The January 24, 2022 application data sheet lists 16/537,124 as a continuation of 15/853,076 twice. The second instance should be deleted on a new data sheet. Applicant should also request a new corrected filing receipt to ensure the changes have been properly entered.
Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require 

Drawings
The drawing correction submitted January 24, 2022 should be amended to include the identifier (New) with the “FIG 7” label. Further, the identification information on the page is misplaced. Rule 1.84(c) requires this information to be in the top margin. Rule 1.84(i) states in part, “If views wider than the width of the sheet are necessary for the clearest illustration of the invention, the sheet may be turned on its side so that the top of the sheet, with the appropriate top margin to be used as the heading space, is on the right-hand side.” Thus, the “heading” should be moved to the “top” of the sheet (90 degrees from where it is now).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 

Claims 58,63-65,67 and 112 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication No. 2009/0178387 to Schultz et al. (hereinafter “Schultz”) in view of US Pre-Grant Publication 2010/0038907 to Hunt et al. (hereinafter “Hunt”).
Schultz discloses a method of performing a fracturing operation comprising having a well treatment fluid (paragraph 14 states that pump 14 can pump stimulation fluid, treatment fluid, fracturing fluid, proppant or other fluids), using a pump to place the well treatment fluid down hole (paragraph 14), conditioning natural gas obtained from a field on which the oilfield operation is being performed to produce conditioned natural gas (paragraph 20 and reference numeral 44 is a conditioner for the natural gas) and, providing power to the pump using at least the conditioned natural gas (paragraphs 4 and 18). Schultz does not explicitly teach the powering of a generator to power a plurality of pumps. Schultz uses conditioned natural gas from the well head to power “wellsite apparatus 14” (paragraph 13). Paragraph 13 continues, “The apparatus 14 may be any type of wellsite apparatus, such as a pump, blender, compressor, vehicle, electrical power generator, etc.” Thus, Schultz teaches using the natural gas to power an electrical generator and to power a pump. Hunt discloses a method of performing a well treatment operation comprising providing power to a pump (280) using an on-site generator set (215) powered by natural gas (the off-gas from the well used to power the generator is natural gas, primarily methane, as stated in paragraph 4), with the pump used to place a well treatment fluid down hole. Paragraph 31 states that power generated in gen-set (209) can be used to power pump 280 for extracting oil from an oil producing well, as well as associated circulating pumps and saltwater injection pumps. While Hunt is not specifically a 
In regard to claims 63-65, paragraph 20 states that compressed or liquefied natural gas can be used. In regard to claim 67, paragraph 14 states that fracturing fluid or proppant can be pumped into the well. Schultz teaches using natural gas to power the down hole pump used for fracturing. Hunt teaches using a generator powered by gas from a well to power a pump used in drilling. These teachings combined with the “down hole pumps typically account for over two third of the horsepower on location”, from lines 48 and 49 of column 8 of the ‘012 patent, render claim 112 obvious.

Claim 61-63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz in view of Hunt et al. in view of US Pre-Grant Publication 2008/0017369 to Sarada (hereinafter “Sarada”).
Schultz in view of Hunt discloses a method of performing a fracturing operation comprising using natural gas derived from the well site to power a generator which is used to power pumps, as discussed above. Schultz shows conditioner 44 for the removed gas, before it enters the engine, but does not explicitly state that the gas is cleaned or dehydrated. Sarada discloses a method for generating electricity from a hydrocarbon from a well which uses a portion of the generated power to power a pump to inject fluid into a well. The hydrocarbons from wellhead 44 pass through a conditioner (phase separator 10) to remove water which is present in the hydrocarbon stream. The resultant water-free hydrocarbon stream is then used to 
 In regard to claim 62, paragraph 30 of Sarada states the cleaning includes the removal of water from the gas derived from the well. In regard to claim 63, Sarada uses compressor 26 to compress the natural gas. 

Claims 68-77 and 128-130 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz in view of Hunt as applied to claim 58 above, and further in view of US Pre-Grant Publication 2007/0201305 to Heilman et al. (hereinafter “Heilman”).
Schultz in view of Hunt, as modified, discloses applicant’s basic inventive concept, a method of performing a well fracturing operation using a pump to place proppant down hole with the pump powered by an electrical generator using natural gas derived from the well, substantially as claimed but does not explicitly state that the fracturing fluid is delivered to a blender from a liquid additive storage module having a load sensor. Heilman shows a method of storing and metering well fluids which are pumped into a well. The first sentence of paragraph 26 of Heilman states that the fluid pumped can include “a fracturing fluid, complete with proppant and chemical additives or modifiers, by mixing and blending fluids and chemicals at continuous rates according to the needs of a well formation.” The final sentence in paragraph 4 states that the proppant storage and metering unit and the chemical storage and metering unit can include weight sensors. Paragraph 24 states that each tank is monitored for weight and 
  In regard to claim 69, paragraph 25 states that the chemical storage tanks include weight sensors to determine the weight of chemicals used in real time. In regard to claim 70, paragraph 4 states that the proppant is delivered to the blending unit “using substantially gravity.” In regard to claim 71, paragraph 26 describes the pre-blender (201) as containing a pump (a transfer pump) and the fluid in pumped down hole through the pumping grid (111) and pump trucks (703). It is considered obvious to use the on-site power supply, which is already used to power pumps to power the transfer pump. In regard to claim 72, the final fluid from the blending unit is directed to the pumping grid in paragraph 26, this is seen as using a plurality of  pump. The pre-blender of paragraph 26 is seen as pre-hydrating a portion of the treatment fluid, as claimed in claim 73. In regard to claim 74, Heilman discloses the use of multiple manifolds (701, 702) to direct the mixed fluid down hole into various wells. In regard to claim 75, paragraphs 24 and 25 describe the continuous monitoring of the weight of the tanks to determine the rate of use in real-time. In regard to claims 76 and 77, Hunt uses an electric pump to pump the fluid down hole with the electricity supplied from an on-site generator. In regard to claim 128, Heilman pumps the proppant through manifold 701. In regard to claim 129, Heilman shows chemical tank 112 above the blender 105 in figure 8. Paragraph of Heilman states that the blender can be powered by electricity. This also applies to claim 130.

s 58, 63-65,67,112 and 113 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication No. 2010/0071899 to Coquilleau et al. (hereinafter “Coquilleau”) in view of Hunt.
Coquilleau discloses a method of performing a fracturing operation comprising having a fracturing fluid (including proppants, cement slurries and gravel pack mixtures)-paragraph 3, using at least one pump 106 to place the well treatment fluid down hole (paragraph 18), conditioning natural gas obtained from a field on which the oilfield operation is being performed to produce conditioned natural gas (in auxiliary system 118) and, providing power to the pump using at least the conditioned natural gas (paragraph 5). Coquilleau does not explicitly teach the powering of a generator to power a plurality of pumps. Coquilleau uses conditioned natural gas from the well head to power auxiliary system 118. Hunt discloses a method of performing a well treatment operation comprising providing power to a pump (280) using an on-site generator set (215) powered by natural gas (the off-gas from the well used to power the generator is natural gas, primarily methane, as stated in paragraph 4), with the pump used to place a well treatment fluid down hole. Paragraph 31 states that power generated in gen-set (209) can be used to power pump 280 for extracting oil from an oil producing well, as well as associated circulating pumps and saltwater injection pumps. While Hunt is not specifically a fracturing method, the reference teaches powering a generator with derived gas to power a generator, which powers a pump in a well environment. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Hunt to modify the fracturing method which uses derived, conditioned natural gas to power a well site apparatus of Coquilleau to power a generator which powers a pump to provide the energy required for the operation using onsite fuel. The use of multiple pumps is seen as obvious duplication of disclosed parts.
In regard to claim 63,64 and 65 paragraph 20 of Coquilleau states that compressed natural gas, liquefied natural gas or gas from the well bore can be used. In regard to claim 67, paragraphs 3 and 24 state that proppant can be pumped by the system. Coquilleau teaches . 

Claims 68-77,114,122,123,124 and 128-131 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coquilleau in view of Hunt as applied to claim 58 above, and further in view of Heilman.
Coquilleau in view of Hunt, as modified, discloses applicant’s basic inventive concept, a method of performing a well fracturing operation using a pump to place proppant down hole with the pump powered by an electrical generator using natural gas derived from the well, substantially as claimed but does not explicitly state that the fracturing fluid is delivered to a blender from a liquid additive storage module having a load sensor. Heilman shows a method of storing and metering well fluids which are pumped into a well. The first sentence of paragraph 26 of Heilman states that the fluid pumped can include “a fracturing fluid, complete with proppant and chemical additives or modifiers, by mixing and blending fluids and chemicals at continuous rates according to the needs of a well formation.” The final sentence in paragraph 4 states that the proppant storage and metering unit and the chemical storage and metering unit can include weight sensors. Paragraph 24 states that each tank is monitored for weight and each proppant storage is connected to blending unit 105. It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Heilman to modify the well bore pumping system of Coquilleau by pumping fracturing fluid including proppant and an additive that is stored in a module with load sensors to monitor the rate of use to fully meet 
  In regard to claim 69, paragraph 25 (Heilman) states that the chemical storage tanks include weight sensors to determine the weight of chemicals used in real time. In regard to claim 70, paragraph 4 states that the proppant is delivered to the blending unit “using substantially gravity.” In regard to claim 71, paragraph 26 describes the pre-blender (201) as containing a pump (a transfer pump) and the fluid in pumped down hole through the pumping grid (111) and pump trucks (703). It is considered obvious to use the on-site power supply, which is already used to power pumps to power the transfer pump. In regard to claim 72, the final fluid from the blending unit is directed to the pumping grid in paragraph 26, this is seen as using a plurality of pumps. The pre-blender of paragraph 26 is seen as pre-hydrating a portion of the treatment fluid, as claimed in claim 73. In regard to claim 74, Heilman discloses the use of multiple manifolds (701, 702) to direct the mixed fluid down hole into various wells. In regard to claim 75, paragraphs 24 and 25 describe the continuous monitoring of the weight of the tanks to determine the rate of use in real-time. In regard to claims 76 and 77, Hunt uses an electric pump to pump the fluid down hole with the electricity supplied from an on-site generator.  
In regard to claim 114, Heilman teaches monitoring the weight, as discussed above. In regard to claims 122 and 123, figure 8 of Heilman shows a silo 106 to store solids at a height above blender 105.In regard to claim 124, paragraph 26 of Heilman describes the hydration of the solids. In regard to claim 128, Heilman pumps the proppant through manifold 701. In regard to claim 129, Heilman shows chemical tank 112 above the blender 105 in figure 8. Paragraph of Heilman states that the blender can be powered by electricity. This also applies to claim 130. In regard to claim 131, paragraph 10 of Coquilleau states that sand is used. 


s 68-73,75-77, 115-122,125-127 and 132-134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coquilleau in view of Hunt as applied to claim 58 above, and further in view of US PG-Pub 2008/0264641 to Slabaugh et al. (hereinafter “Slabaugh”).
Coquilleau in view of Hunt, as modified, discloses applicant’s basic inventive concept, a method of performing a well fracturing operation using a pump to place proppant down hole with the pump powered by an electrical generator using natural gas derived from the well, substantially as claimed but does not explicitly state that the fracturing fluid is delivered to a blender from a liquid additive storage module having a load sensor. Slabaugh discloses a method of performing a well treatment operation comprising preparing a well treatment fluid having a solid material (paragraph 20) in a storage unit (130), transferring the solid material from the storage unit using gravity, using a blender (50) to prepare a well treatment fluid comprising a liquid and the solid material (paragraph 17), transferring the well treatment fluid from the blender to a down hole pump  and pumping the well treatment fluid into a down hole location using the down hole pump (paragraph 36 states that the mixture “is subsequently injected into the well 60”). Slabaugh’s load cells 240 determine the mass of the remaining ingredients. It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Slabaugh to modify the well bore pumping system of Coquilleau by pumping fracturing fluid including proppant and an additive that is stored in a module with load sensors to monitor the rate of use to fully meet the fluid demands of a successful well formation and to maintain the proper consistency of the proppant. 
  In regard to claim 69, paragraph 22 (Slabaugh) states that the chemical storage tanks include weight sensors 240 to determine the weight of chemicals. As this information is used in the control of the dispensing of the chemicals, it is seen to occur in real time. In regard to claim 70, the proppant of Slabaugh flows down to an auger under the force of gravity. In regard to claims 71 and 72, Slabaugh’s pump 690 is seen as a transfer pump. It is considered obvious to 
 In regard to claim 115, paragraph 22 states that a user can be notified of problems in the rate of solid removal and paragraph 41 teaches the use of visual feedback. These teachings are also seen to teach the alert of claim 116. In regard to claim 117, Slabaugh’s load cells 240 determine the mass of the remaining ingredients. In regard to claim 118, paragraph 42 of Slabaugh states that control unit 730 can have a wireless connection. The same paragraph states that a web service can be remotely called for the controls. This is seen to teach a network storage device as claimed in claim 119. Paragraph 34 of Hunt also teaches the use of a network. In regard to claim 120, paragraph 22 of Slabaugh describes the load cells 240 determining the rate of change for the weight. To do this, the weight at a given time or given intervals must be known. In regard to claim 121, paragraph 22 of Slabaugh states that the amount of dry material is monitored and controlled. Load cells 240 determine the mass of the remaining ingredients. The monitoring and controlling is seen to occur in real time. In regard to claim 122, the vertical tank of Slabaugh is seen as a silo. In regard to claim 125, figure 2 of Slabaugh shows the device on a truck. This would include additives (70) as claimed in claim 126. In regard to claim 127, Slabaugh’s pump 690 is seen to boost the fluid to the down hole pumps. In regard to claim 132, paragraph 22 of Slabaugh states that the amount of dry material is monitored and controlled. In regard to claim 133, Slabaugh is a dry gel handling system for . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 58,61-65,67-77 and 112-134 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,152 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a method of performing a well treatment operation with electricity generated at the job site by a generator using conditioned field gas and pumping well treatment fluid down-hole with a pump powered by the on-site generated electricity. The reference application has additional features (such as the storage unit), but the current claims in the ‘152 application cannot be performed without performing the current claims in this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 58,61-65,67-77 and 112-134 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28,43,57-70,80-93 and 104-106 of copending Application No. 16/537,070 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a method of performing a well treatment operation with conditioned natural gas obtained from the field used to power a pump that delivers well treatment fluid down hole. The reference . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 58,61-65,67-77 and 112-134 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,176 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a method of performing a well treatment operation with electricity generated at the job site by a generator using field gas and pumping well treatment fluid down-hole with a pump powered by the on-site generated electricity. The reference application has additional features (such as the storage unit), but the current claims in the ‘152 application cannot be performed without performing the current claims in this application. Claim 27 of the reference application does not claim that the natural gas is conditioned, but the conditioned natural gas of the current claims is nonetheless natural gas derived from the field that is used to power the down hole pump. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 58,61-65,67-77, and 112-134 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993